UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 03-1916



SAID AHMED,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A77-872-556)


Submitted:    February 20, 2004            Decided:   March 19, 2004


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, David V.
Bernal, Assistant Director, William M. Martin, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Said Ahmed, a native and citizen of Ethiopia, petitions

for   review    of   an    order   of   the   Board   of   Immigration   Appeals

(“Board”) denying his motion to reopen removal proceedings.                     We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying Ahmed’s motion to

reopen.   See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S.

314, 323-24 (1992).         Accordingly, we deny the petition for review

on the reasoning of the Board.           See In re: Ahmed, No. A77-872-556

(B.I.A. June 26, 2003). We dispense with oral argument because the

facts   and    legal      contentions   are     adequately   presented    in   the

materials      before     the   court   and     argument   would   not   aid   the

decisional process.



                                                               PETITION DENIED




                                        - 2 -